UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:December 31, 2010 Date of reporting period:June 30, 2010 Item 1. Report to Stockholders. Semi-Annual Report AL FRANK FUND AL FRANK DIVIDEND VALUE FUND Al Frank Fund Al Frank Dividend Value Fund SEMI-ANNUAL REPORT June 30, 2010 Al Frank Funds 32392 Coast Highway, Suite 260 Laguna Beach, CA 92651 Shareholder Services 888.263.6443 alfrankfunds.com Al Frank Asset Management 32392 Coast Highway, Suite 260, Laguna Beach, CA 92651 alfrankfunds.com Dear Shareholders: Though the equity markets have enjoyed a handsome rally (as of this writing) since the end of the second quarter, with year-to-date performance figures improving considerably, the mid-year numbers for both of our Funds were nothing to write home about. That being said, the -5.77% return for The Al Frank Fund (VALUX) and the -6.21% return for the Al Frank Dividend Value Fund (VALDX) were in line with the -6.05% total return for our benchmark Russell 3000® Index. After the strong rebound off of the March 2009 lows, it is not a great surprise that we finally had the long overdue correction in the equity markets. We are well aware that shareholders pay a great deal of attention to short-term performance comparisons, but we offer the friendly reminder that we are managing both of our Funds with an eye toward maximizing returns over the long term. In that regard, keeping in mind that past performance is no guarantee of future performance, we are very pleased that VALUX has enjoyed an annualized rate of return of 8.63% since its inception January 2, 1998, compared to a 2.60% annualized return on the Russell 3000 Index. For its part, VALDX has seen a 0.93% annualized rate of return since its inception September 30, 2004, modestly below the 1.27% annualized return on the Russell 3000 over the same time span. Looking at the big picture, the first half of 2010 was characterized by major disasters, both natural and man-made. We had two major earthquakes (Haiti & Chile), the volcanic eruption in Iceland, the oil spill in the Gulf of Mexico and the Greek (and other European country) debt default fears. Stocks generally rallied in Q1 as economic growth was relatively robust, but just when many investors finally got up the courage to move money back into equities (overall domestic mutual fund flows turned positive in mid-April), a downturn ensuedthat carried the major market averages down more than 15%. While the magnitude of the pullback was more or less normal, the accompanying drama was hardly uneventful as the European Union unveiled a €750 billion bailout plan to address the sovereign debt crisis of some of its members and the Dow Jones Industrial Average temporarily lost nearly 1,000 points on May 6 in the ‘Flash Crash’. And since then, Q2 figures on jobs, housing, consumer confidence and manufacturing strength were disappointing, raising fears of a double-dip recession. Al Frank Fund – Investor Class COMPOUND ANNUAL TOTAL RETURNS AS OF 6.30.10 Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect redemption fee. Had the fee been included, returns would be lower. VALUX Russell 3000® 1 year 17.41% 15.72% 3 years -12.62% -9.47% 5 years -2.06% -0.48% 10 years 5.70% -0.92% Since 1.2.98 inception 8.63% 2.60% The Fund’s operating expenses are 1.67%.However, the advisor has contractually agreed to cap its expenses at 1.49% through at least April 30, 2011. This arrangement can only be terminated by the Board of Trustees. GROWTH OF A HYPOTHETICAL $10,000 INVESTMENT SINCE INCEPTION Actual performance of investors will vary depending on the timing of their investments in the Fund. Hypothetical investment assumes the reinvestment of dividends and capital gains but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. 2 Al Frank Dividend Value Fund – Investor Class COMPOUND ANNUAL TOTAL RETURNS AS OF 6.30.10 Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate, so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Funds may be lower or higher than the performance quoted. Performance data to the most recent month end may be obtained by visiting alfrankfunds.com. The Funds impose a 2% redemption fee on shares held for 60 days or less. Performance data does not reflect redemption fee. Had the fee been included, returns would be lower. VALDX Russell 3000® 1 year 13.93% 15.72% 3 years -11.23% -9.47% 5 years -1.59% -0.48% Since 9.30.04 inception 0.93% 1.27% The Fund’s operating expenses are 2.51% gross/1.99% net.However, the advisor has contractually agreed to cap its expenses at 1.98% through at least April 30, 2011. This arrangement can only be terminated by the Board of Trustees. GROWTH OF A HYPOTHETICAL $10,000 INVESTMENT SINCE INCEPTION Actual performance of investors will vary depending on the timing of their investments in the Fund. Hypothetical investment assumes the reinvestment of dividends and capital gains but does not reflect the effect of any applicable sales charge or redemption fees. This chart does not imply any future performance. ***** We know that the headwinds that face the economy will not easily be alleviated, especially as there are also massive budget deficits and looming tax increases with which to contend, in addition to high unemployment, weak consumer spending and a battered housing market. Nevertheless, double-dip worries eased somewhat in July, a month that saw the Russell 3000 Index post a 6.9% return, the 13th time it has been in the black in the past 17 months. Still, investors are hardly optimistic on the near-term prospects for the stock market as evidenced by the weekly AAII investor sentiment on July 8 coming in at the most bearish reading since March 2009. This was the 10th ‘worst’ reading in the measure’s 23-year history and on par with levels seen in October 1990 and February 2003, both generally favorable periods for investors to be buying stocks. On the other end of the spectrum, August 1987 and January 2000 (two distinct market peaks) saw extreme levels of bullishness just before big stock market downturns. This gauge has hardly been foolproof, of course, but we’d rather a ‘bearish’ bias than one that is ‘bullish’. A contrarian positive was also seen on the low consumer confidence number as history shows that weak Michigan sentiment numbers (data begins in 1952) have generally coincided with favorable times for long-term oriented investors to be adding to their equity holdings. Various periods in 1974, 1975, 1980, 1982, 1990, 2008 and 2009 witnessed readings below the current 67.8, though these days we live in a 24/7 media world that can cause big swings in confidence. Of course, for those nervous about the economic climate, it’s very important to understand that July forecasts from The Wall Street Journal poll of economists, Blue Chip Economic Indicators, the International Monetary Fund (IMF), the National Association for Business Economics (NABE), industrial giant Caterpillar and the Federal Reserve were all calling for U.S. economic growth of 2% to 3% this year. Certainly, we realize that there are many with a more pessimistic view, but looking to 2011, Ben Bernanke and his fellow Fed governors are still expecting 3.5% to 4.5% Gross Domestic Product (GDP) growth. We think that modest overall economic growth, productivity and market share gains, as well as overseas sales are likely to keep corporate profits elevated. S&P now forecasts respective operating earnings of more than $80 and more than $90 for 2010 and 2011 for the S&P 500® Index, putting the P/E ratio in the 14 range for this year and the 12 range for next year, metrics that are below the level at which the benchmark has traded over the past three decades. 3 Interest rates also remain at microscopic levels with a sub-3% 10-year Treasury yield and a less-than-60 basis point 2-year treasury yield. Despite the anemic yields, money has been pouring into bond mutual funds this year as investors have grown tired of near-zero returns on money-market mutual funds, but we think some of these dollars will eventually flow toward larger-cap, bluer-chip dividend-payers if risk aversion modestly abates. And because large caps lagged performance-wise during the ‘Lost Decade’ and are trailing again this year, their valuations have become even more compelling relative to small- and mid-caps. In addition, they offer greater trading liquidity, they generally have more stable business models and they are more likely to pay a dividend, all advantages in our view in the current environment characterized by ‘unusual uncertainty.’ ***** Al Frank Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Occidental Petroleum 1.2% Electronic Technology 19.7% 2 McKesson 1.2% Finance 10.5% 3 LMI Aerospace 1.1% Energy Minerals 8.2% 4 Walt Disney 1.1% Health Technology 6.4% 5 Apple 1.1% Consumer Durables 5.3% 6 Marathon Oil 1.1% Producer Manufacturing 5.1% 7 Mattel 1.1% Retail Trade 5.0% 8 Diamond Offshore Drilling 1.1% Transportation 4.9% 9 Hasbro 1.0% Process Industries 4.5% 10 Harbin Electric 1.0% Technology Services 4.0% 11 Olin 1.0% Industrial Services 3.5% 12 CSX 1.0% Consumer Non-Durables 3.3% 13 Archer-Daniels-Midland 1.0% Other 13.5% 14 Unum Group 1.0% Securities Lending Collateral 5.9% 15 LAM Research Group 1.0% Short-Term Investments 6.8% As of June 30, 2010.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. COMPOSITION OF FUND BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using FactSet Research Systems 4 Al Frank Dividend Value Fund TOP FIFTEEN HOLDINGS AND SECTOR COMPOSITION Name % Net Assets Sector % Net Assets 1 Marathon Oil 1.3% Electronic Technology 12.6% 2 McKesson 1.3% Finance 11.4% 3 Cummins 1.2% Energy Minerals 8.4% 4 Verizon Communications 1.2% Consumer Non-Durables 7.6% 5 Eaton 1.1% Producer Manufacturing 7.2% 6 Tata Motors 1.1% Retail Trade 5.8% 7 Mattel 1.1% Health Technology 5.7% 8 Travelers Companies 1.0% Transportation 5.4% 9 Nike 1.0% Consumer Services 5.3% 10 International Business Machines 1.0% Technology Services 4.9% 11 American Financial Group 1.0% Consumer Durables 4.8% 12 CSX 1.0% Non-Energy Minerals 3.5% 13 McDonalds 1.0% Industrial Services 3.2% 14 Genuine Parts 1.0% Other 8.8% 15 Walt Disney 1.0% Short-Term Investments 5.5% As of June 30, 2010.Top fifteen holdings and sector composition are subject to change.SOURCE: Al Frank. Fund holdings are subject to change and are not recommendations to buy or sell any security. COMPOSITION OF FUND BY MARKET CAPITALIZATION Market capitalization is subject to change. SOURCE: Al Frank using FactSet Research Systems It is important to note that both of our Funds are broadly diversified with exposure across nearly all market sectors. A glance at our top holdings, however, illustrates our shift toward larger-cap stocks, as Occidental Petroleum and Marathon Oil are the largest weights in VALUX and VALDX, respectively, with only a couple of small- and mid-cap stocks represented, such as LMI Aerospace, Mattel and Harbin Electric. Don’t forget, though, that we remain very much an all-cap manager, as the accompanying pie charts will attest. Remember that we are equal opportunity stock pickers, buying undervalued stocks no matter how they might be classified. In fact, we have significant exposure in both Funds to the Electronic Technology sector, a testament to our willingness to go where the bargains are, even as many value-oriented funds might do their shopping elsewhere. Looking at performance attribution in the first half of 2010, VALUX benefitted from relatively better stock selection within Energy Minerals and Producer Manufacturing, while also realizing relatively better returns from an underweight position and relatively better stock selection in the Technology Services space. An overweight position and relative underperformance in Non-Energy Minerals as well 5 as relatively poor stock selection in Consumer Services and Retail Trade hurt performance. Taking a look at market caps, stronger selection among Giant Caps ($50 billion and up) and an overweight position and relatively better stock selection within Micro Caps ($0 to $300 million) lifted VALUX’s relative performance when compared to the benchmark, while an overweight position and poor selection in Mid Caps ($2 billion to $10 billion) as well as an underweight position in Large Caps ($10 billion to $50 billion) negatively impacted returns. VALDX benefitted in the first half of 2010 from relatively better stock selection within the Producer Manufacturing and Process Industries sectors, while also realizing relatively better returns from an underweight position in Technology Services. Relatively poor stock selection in Health Technology, Consumer Services and Retail Trade hurt performance. In terms of market caps, better selection amongst Large Cap names and Micro Cap names, as well as an overweight in the Micro Cap space, lifted relative performance. Relatively weak stock selection and a slight overweight in Mid Caps negatively impacted performance. ***** We constantly strive to educate our shareholders and prospective shareholders about our approach and the merits of thinking long term. While many are already receiving our philosophical musings via their subscriptions to The Prudent Speculator, we encourage those who are not subscribers to e-mail us at info@alfrank.com for additional information and to sign up for our free electronic offerings. All of us at Al Frank Asset Management thank you for your continued loyalty and patronage. We appreciate the faith you have shown in us and I continue to invest my own money right alongside our shareholders in both of our Funds. No doubt, the markets will be volatile, but history has shown that periods of great uncertainty have often proven to be among the best times for long-term-oriented investors to be adding to their equity exposure. Sincerely, John Buckingham Opinions expressed are those of John Buckingham, which are subject to change and are not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance is not a guarantee of future results. This material must be preceded or accompanied by a prospectus. Read it carefully before investing. Mutual fund investing involves risk. Principal loss is possible. Investing in securities of small- and medium-capitalization companies will involve greater price volatility and more limited liquidity than large-capitalization companies. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments included in this report. Diversification does not assure a profit nor protect against loss in a declining market. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies. It is constructed to provide a comprehensive, unbiased, and stable barometer of the broad market and is reconstituted annually to ensure new and growing equities are reflected. The Dow Jones Industrial Average is an unmanaged index of common stocks comprised of major industrial companies and assumes reinvestment of dividends. The S&P 500® Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding. A basis point equals 0.01%. Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. The Al Frank Funds are distributed by Quasar Distributors, LLC. 6 Al Frank Funds EXPENSE EXAMPLE at June 30, 2010 (Unaudited) Generally, shareholders of mutual funds incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested in both the Investor Class and the Advisor Class at the beginning of the period and held for the entire period (1/1/10– 6/30/10). Actual Expenses The first line of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.49% and 1.24% per the advisory agreement for the Al Frank Fund Investor Class and Advisor Class, respectively, and 1.98% and 1.73% for the Al Frank Dividend Value Fund Investor Class and Advisor Class, respectively. Although the Funds charge no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. The example below includes, but is not limited to, management fees, 12b-1 fees, fund accounting, custody and transfer agent fees. You may use the information in the first line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the tables below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your transaction costs would have been higher. Al Frank Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual $ 942.30 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.49%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual $ 943.30 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 7 Al Frank Funds EXPENSE EXAMPLE at June 30, 2010 (Unaudited), Continued Al Frank Dividend Value Fund – Investor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual $ 937.90 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.98%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. Al Frank Dividend Value Fund – Advisor Class Beginning Ending Expenses Paid Account Value Account Value During Period 1/1/10 6/30/10 1/1/10 – 6/30/10* Actual $ 938.70 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.73%, multiplied by the average account value over the period, multiplied by 181 (days in most recent fiscal half-year) divided by 365 days to reflect the one-half year expense. 8 Al Frank Funds SECTOR ALLOCATION OF PORTFOLIO ASSETS at June 30, 2010 (Unaudited) Al Frank Fund at June 30, 2010 Al Frank Dividend Value Fund at June 30, 2010 Percentages represent market value as a percentage of total investments. 9 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares COMMON STOCKS: 93.96% Value COMMERCIAL SERVICES: 0.48% Advertising/Marketing Services: 0.48% Valueclick, Inc. (a) $ Total Commercial Services (Cost $83,538) COMMUNICATIONS: 0.70% Major Telecommunications: 0.70% Verizon Communications, Inc. Total Communications (Cost $792,267) CONSUMER DURABLES: 5.28% Automotive Aftermarket: 0.75% Cooper Tire & Rubber Co. Goodyear Tire & Rubber Co. (a) Electronics/Appliances: 0.75% Helen of Troy Ltd. (a) (b) Whirlpool Corp. Homebuilding: 1.21% D.R. Horton, Inc. M.D.C. Holdings, Inc. Toll Brothers, Inc. (a) Recreational Products: 2.57% Activision Blizzard, Inc. Hasbro, Inc. Mattel, Inc. Total Consumer Durables (Cost $4,810,357) CONSUMER NON-DURABLES: 3.30% Apparel/Footwear: 0.59% Delta Apparel, Inc. (a) (c) Beverages: Non-Alcoholic: 0.81% Coca-Cola Co. Food: Major Diversified: 0.56% Kraft Foods, Inc. – Class A Tobacco: 1.34% Altria Group, Inc. Philip Morris International Inc. Total Consumer Non-Durables (Cost $2,592,735) CONSUMER SERVICES: 3.22% Casinos/Gaming: 0.47% International Game Technology The accompanying notes are an integral part of these financial statements. 10 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Hotels/Resorts/Cruiselines: 0.37% Carnival Corp. (b) $ Media Conglomerates: 1.14% Walt Disney Co. Other Consumer Services: 0.63% H & R Block, Inc. Restaurants: 0.61% Starbucks Corp. Total Consumer Services (Cost $3,285,262) DISTRIBUTION SERVICES: 2.94% Electronics Distributors: 1.73% Avnet, Inc. (a) Brightpoint, Inc. (a) Wayside Technology Group, Inc. (c) Medical Distributors: 1.21% McKesson Corp. Total Distribution Services (Cost $2,123,937) ELECTRONIC TECHNOLOGY: 19.72% Aerospace & Defense: 4.66% American Science and Engineering, Inc. BE Aerospace, Inc. (a) Ducommun, Inc. General Dynamics Corp. LMI Aerospace, Inc. (a) Lockheed Martin Corp. Raytheon Co. Computer Communications: 0.86% Cisco Systems, Inc. (a) Digi International, Inc. (a) Computer Peripherals: 1.25% Seagate Technology (a) (b) Western Digital Corp. (a) Computer Processing Hardware: 2.01% Apple Inc. (a) Hewlett Packard Co. Electronic Components: 1.62% AVX Corp. Corning, Inc. Vishay Intertechnology, Inc. (a) Electronic Equipment/Instruments: 1.57% AU Optronics Corp. – ADR (c) Cogent, Inc. (a) The accompanying notes are an integral part of these financial statements. 11 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Electronic Equipment/Instruments (Continued) Osi Systems, Inc. (a) $ Electronic Production Equipment: 1.97% Aetrium, Inc. (a) Lam Research Corp. (a) Ultratech, Inc. (a) Semiconductors: 4.83% Ceva, Inc. (a) (c) Diodes, Inc. (a) Integrated Device Technology, Inc. (a) Intel Corp. National Semiconductor Corp. Pericom Semiconductor Corp. (a) Taiwan Semiconductor Manufacturing Company Ltd. – ADR TriQuint Semiconductor, Inc. (a) Telecommunications Equipment: 0.95% Clearfield, Inc. (a) (c) Tellabs, Inc. Total Electronic Technology (Cost $14,252,666) ENERGY MINERALS: 8.22% Integrated Oil: 3.43% Chevron Corp. Exxon Mobil Corp. Marathon Oil Corp. Petroleo Brasileiro S.A. – ADR Oil & Gas Production: 4.79% Anadarko Petroleum Corp. Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Noble Energy, Inc. Occidental Petroleum Corp. Total Energy Minerals (Cost $6,208,921) FINANCE: 10.52% Financial Conglomerates: 1.61% JPMorgan Chase & Co. Prudential Financial, Inc. Investment Banks/Brokers: 1.08% Ameriprise Financial, Inc. NASDAQ OMX Group, Inc. (a) Life/Health Insurance: 1.55% Metlife, Inc. The accompanying notes are an integral part of these financial statements. 12 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Life/Health Insurance (Continued) Unum Group $ Major Banks: 2.35% Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Wells Fargo & Co. Property/Casualty Insurance: 1.91% Endurance Specialty Holdings Ltd. (b) Old Republic International Corp. Travelers Companies, Inc. Real Estate Investment Trusts: 1.27% BioMed Realty Trust, Inc. HRPT Properties Trust Regional Banks: 0.75% TCF Financial Corp. (c) Total Finance (Cost $8,885,058) HEALTH SERVICES: 2.83% Hospital/Nursing Management: 0.58% Res-Care, Inc. (a) Managed Health Care: 1.55% Aetna, Inc. Unitedhealth Group, Inc. Services to the Health Industry: 0.70% Healthstream, Inc. (a) Total Health Services (Cost $1,738,221) HEALTH TECHNOLOGY: 6.38% Biotechnology: 0.66% Genzyme Corp. (a) Medical Specialties: 2.88% Baxter International, Inc. Covidien PLC (b) Palomar Medical Technologies, Inc. (a) Vascular Solutions, Inc. (a) Pharmaceuticals: Major: 2.53% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Pharmaceuticals: Other: 0.31% King Pharmaceuticals, Inc. (a) Total Health Technology (Cost $5,792,411) The accompanying notes are an integral part of these financial statements. 13 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value INDUSTRIAL SERVICES: 3.49% Contract Drilling: 2.09% Diamond Offshore Drilling, Inc. (c) $ Nabors Industries Ltd. (a) (b) Rowan Companies, Inc. (a) Engineering & Construction: 0.27% Tutor Perini Corp. (a) Environmental Services: 0.32% US Ecology, Inc. Oilfield Services/Equipment: 0.81% Oceaneering International, Inc. (a) Total Industrial Services (Cost $3,344,030) NON-ENERGY MINERALS: 2.74% Construction Materials: 0.39% Smith Midland Corp. (a) (e) Other Metals/Minerals: 0.94% BHP Billiton Ltd. – ADR (c) Precious Metals: 1.41% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (b) Total Non-Energy Minerals (Cost $2,088,123) PROCESS INDUSTRIES: 4.53% Agricultural Commodities/Milling: 1.74% Archer-Daniels-Midland Co. Darling International, Inc. (a) Chemicals: Agricultural: 0.79% Mosaic Co. Chemicals: Major Diversified: 0.52% E.I. Du Pont de Nemours and Co. Chemicals: Specialty: 0.48% OM Group, Inc. (a) Industrial Specialties: 1.00% Olin Corp. Total Process Industries (Cost $3,192,273) PRODUCER MANUFACTURING: 5.12% Electrical Products: 1.00% Harbin Electric, Inc. (a) (c) The accompanying notes are an integral part of these financial statements. 14 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Industrial Machinery: 0.92% Eaton Corp. $ Trucks/Construction/Farm Machinery: 3.20% Joy Global, Inc. Manitowoc Company, Inc. Navistar International Corp. (a) Tata Motors Ltd. – ADR (c) Terex Corp. (a) Titan International, Inc. Total Producer Manufacturing (Cost $4,449,425) RETAIL TRADE: 5.00% Apparel/Footwear Retail: 1.41% American Eagle Outfitters, Inc. Nordstrom, Inc. Department Stores: 0.52% J.C. Penney Company, Inc. Discount Stores: 0.63% Wal-Mart Stores, Inc. Drugstore Chains: 0.80% Walgreen Co. Food Retail: 0.33% Supervalu, Inc. Home Improvement Chains: 0.71% Home Depot, Inc. Specialty Stores: 0.60% Williams-Sonoma, Inc. Total Retail Trade (Cost $4,475,241) TECHNOLOGY SERVICES: 4.03% Information Technology Services: 0.87% International Business Machines Corp. Internet Software/Services: 0.41% United Online, Inc. Packaged Software: 2.75% American Software, Inc. – Class A Compuware Corp. (a) Microsoft Corp. Symantec Corp. (a) Total Technology Services (Cost $3,807,191) The accompanying notes are an integral part of these financial statements. 15 Al Frank Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value TRANSPORTATION: 4.85% Airlines: 0.26% Air France – ADR (a) $ Marine Shipping: 1.65% Nordic American Tanker Shipping Ltd. (b) (c) Tidewater, Inc. Tsakos Energy Navigation Ltd. (b) Railroads: 2.63% CSX Corp. Norfolk Southern Corp. Union Pacific Corp. Trucking: 0.31% Arkansas Best Corp. Total Transportation (Cost $3,020,472) UTILITIES: 0.61% Electric Utilities: 0.61% Edison International Total Utilities (Cost $543,412) Total Common Stocks (Cost $75,485,539) SHORT-TERM INVESTMENTS: 6.76% Money Market Funds: 6.76% AIM STIT-Liquid Assets Portfolio, Institutional Class, 0.19% (d) AIM STIT-STIC Prime Portfolio, Institutional Class, 0.11% (d) Total Short-Term Investments (Cost $6,728,811) INVESTMENTS PURCHASED AS SECURITIES LENDING COLLATERAL: 5.88% AIM STIT-STIC Prime Portfolio, Institutional Class, 0.11% (d) (Cost $5,849,619) Total Investments (Cost $88,063,969): 106.60% Liabilities in Excess of Other Assets: (6.60)% ) Total Net Assets: 100.00% $ ADR – American Depositary Receipt (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) All or a portion of this security is on loan. Total loaned securities had a market value of $5,751,897 at June 30, 2010. See Note 9 in Notes to Financial Statements. (d) Rate shown is the 7-day yield as of June 30, 2010. (e) Affiliated Company; the Fund owns 5% or more of the outstanding voting securities of the issuer. See Note 5 in Notes to Financial Statements. The accompanying notes are an integral part of these financial statements. 16 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited) Shares COMMON STOCKS: 94.52% Value COMMUNICATIONS: 1.16% Major Telecommunications: 1.16% Verizon Communications, Inc. $ Total Communications (Cost $204,810) CONSUMER DURABLES: 4.78% Automotive Aftermarket: 0.66% Cooper Tire & Rubber Co. Homebuilding: 0.95% D.R. Horton, Inc. M.D.C. Holdings, Inc. Motor Vehicles: 0.60% Toyota Motor Corp. – ADR Other Consumer Specialties: 0.61% Fortune Brands, Inc. Recreational Products: 1.96% Activision Blizzard, Inc. Mattel, Inc. Total Consumer Durables (Cost $952,063) CONSUMER NON-DURABLES: 7.61% Apparel/Footwear: 1.80% Nike, Inc. – Class B VF Corp. Beverages: Non-Alcoholic: 0.93% Coca-Cola Co. Food: Major Diversified: 0.87% Kraft Foods, Inc. – Class A Food: Meat/Fish/Dairy: 0.92% Tyson Foods, Inc. – Class A Household/Personal Care: 1.37% Colgate-Palmolive Co. Procter & Gamble Co. Tobacco: 1.72% Altria Group, Inc. Philip Morris International Inc. Total Consumer Non-Durables (Cost $989,028) CONSUMER SERVICES: 5.30% Cable/Satellite TV: 0.97% Comcast Corp. The accompanying notes are an integral part of these financial statements. 17 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Casinos/Gaming: 0.97% International Game Technology $ Media Conglomerates: 0.98% Walt Disney Co. Movies/Entertainment: 0.91% World Wrestling Entertainment, Inc. – Class A Other Consumer Services: 0.49% H & R Block, Inc. Restaurants: 0.98% McDonald’s Corp. Total Consumer Services (Cost $827,069) DISTRIBUTION SERVICES: 2.74% Electronics Distributors: 0.51% Wayside Technology Group, Inc. Medical Distributors: 1.25% McKesson Corp. Wholesale Distributors: 0.98% Genuine Parts Co. Total Distribution Services (Cost $362,001) ELECTRONIC TECHNOLOGY: 12.59% Aerospace & Defense: 3.57% American Science and Engineering, Inc. Applied Signal Technology, Inc. Boeing Co. Lockheed Martin Corp. Computer Processing Hardware: 0.94% Hewlett Packard Co. Electronic Components: 1.14% AVX Corp. Jabil Circuit, Inc. Electronic Equipment/Instruments: 0.67% AU Optronics Corp. – ADR Semiconductors: 4.38% Analog Devices, Inc. Intel Corp. Microchip Technology, Inc. National Semiconductor Corp. Taiwan Semiconductor Manufacturing Company Ltd. – ADR Texas Instruments, Inc. The accompanying notes are an integral part of these financial statements. 18 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Telecommunications Equipment: 1.89% ADTRAN, Inc. $ Telefonaktiebolaget LM Ericsson – ADR Total Electronic Technology (Cost $1,871,526) ENERGY MINERALS: 8.42% Integrated Oil: 5.22% Chevron Corp. Exxon Mobil Corp. Hess Corp. Marathon Oil Corp. Petroleo Brasileiro S.A. – ADR Total SA – ADR Oil & Gas Production: 3.20% Apache Corp. Chesapeake Energy Corp. Devon Energy Corp. Noble Energy, Inc. Total Energy Minerals (Cost $1,171,210) FINANCE: 11.39% Financial Conglomerates: 0.84% JPMorgan Chase & Co. Investment Banks/Brokers: 1.23% Goldman Sachs Group, Inc. Morgan Stanley Life/Health Insurance: 0.88% Unum Group Major Banks: 2.19% Bank of America Corp. Bank of New York Mellon Corp. BB&T Corp. Property/Casualty Insurance: 4.62% American Financial Group, Inc. Chubb Corp. Endurance Specialty Holdings Ltd. (a) Travelers Companies, Inc. W.R. Berkley Corp. Real Estate Investment Trusts: 0.87% LTC Properties, Inc. Savings Banks: 0.76% Hudson City Bancorp, Inc. Total Finance (Cost $1,945,983) The accompanying notes are an integral part of these financial statements. 19 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value HEALTH TECHNOLOGY: 5.73% Medical Specialties: 2.54% Baxter International, Inc. $ Covidien PLC (a) Medtronic, Inc. Pharmaceuticals: Major: 3.19% Abbott Laboratories Bristol-Myers Squibb Co. Johnson & Johnson Novartis AG – ADR Total Health Technology (Cost $938,489) INDUSTRIAL SERVICES: 3.15% Contract Drilling: 0.89% Diamond Offshore Drilling, Inc. Environmental Services: 1.35% US Ecology, Inc. Waste Management Inc. Oil & Gas Pipelines: 0.91% Williams Companies, Inc. Total Industrial Services (Cost $615,951) NON-ENERGY MINERALS: 3.50% Other Metals/Minerals: 0.96% BHP Billiton Ltd. – ADR Precious Metals: 1.78% Freeport-McMoRan Copper & Gold, Inc. Yamana Gold, Inc. (a) Steel: 0.76% Nucor Corp. Total Non-Energy Minerals (Cost $468,472) PROCESS INDUSTRIES: 3.82% Agricultural Commodities/Milling: 0.72% Archer-Daniels-Midland Co. Chemicals: Major Diversified: 0.86% E.I. Du Pont de Nemours and Co. Chemicals: Specialty: 1.57% Aceto Corp. Methanex Corp. (a) Industrial Specialties: 0.67% Olin Corp. Total Process Industries (Cost $626,749) The accompanying notes are an integral part of these financial statements. 20 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value PRODUCER MANUFACTURING: 8.04% Industrial Conglomerates: 2.39% 3m Co. $ Ingersoll-Rand Company Ltd. – Class A (a) United Technologies Corp. Industrial Machinery: 1.10% Eaton Corp. Metal Fabrication: 0.53% Insteel Industries, Inc. Trucks/Construction/Farm Machinery: 4.02% Caterpillar, Inc. Cummins, Inc. Joy Global, Inc. Tata Motors Ltd. – ADR Total Producer Manufacturing (Cost $161,744) RETAIL TRADE: 5.80% Apparel/Footwear Retail: 2.12% American Eagle Outfitters, Inc. Gap Inc. Nordstrom, Inc. Department Stores: 0.35% J.C. Penney Company, Inc. Discount Stores: 0.90% Wal-Mart Stores, Inc. Electronics/Appliances Stores: 0.63% Best Buy Co., Inc. Food Retail: 0.67% Supervalu, Inc. Home Improvement Chains: 0.61% Home Depot, Inc. Specialty Stores: 0.52% Williams-Sonoma, Inc. Total Retail Trade (Cost $1,055,482) TECHNOLOGY SERVICES: 3.96% Data Processing Services: 0.95% Automatic Data Processing, Inc. Information Technology Services: 1.66% American Software, Inc. – Class A International Business Machines Corp. The accompanying notes are an integral part of these financial statements. 21 Al Frank Dividend Value Fund SCHEDULE OF INVESTMENTS at June 30, 2010 (Unaudited), Continued Shares Value Internet Software/Services: 0.64% United Online, Inc. $ Packaged Software: 0.71% Microsoft Corp. Total Technology Services (Cost $695,748) TRANSPORTATION: 5.42% Air Freight/Couriers: 0.49% United Parcel Service, Inc. – Class B Marine Shipping: 2.10% Navios Maritime Holdings Inc. (a) Ship Finance International Ltd. (a) Tidewater, Inc. Tsakos Energy Navigation Ltd. (a) Railroads: 1.81% CSX Corp. Norfolk Southern Corp. Trucking: 1.02% Arkansas Best Corp. J.B. Hunt Transport Services, Inc. Total Transportation (Cost $799,641) UTILITIES: 1.11% Electric Utilities: 1.11% Duke Energy Corp. Edison International Total Utilities (Cost $197,038) Total Common Stocks (Cost $14,677,211) SHORT-TERM INVESTMENTS: 5.50% Money Market Funds: 5.50% AIM STIT-Liquid Assets Portfolio, Institutional Class, 0.19% (b) AIM STIT-STIC Prime Portfolio, Institutional Class, 0.11% (b) Total Short-Term Investments (Cost $885,783) Total Investments (Cost $15,562,994): 100.02% Liabilities in Excess of Other Assets: (0.02)% ) Net Assets: 100.00% $ ADR – American Depositary Receipt (a) U.S. traded security of a foreign issuer. (b) Rate shown is the 7-day yield as of June 30, 2010. The accompanying notes are an integral part of these financial statements. 22 Al Frank Funds STATEMENTS OF ASSETS AND LIABILITIES at June 30, 2010 (Unaudited) Al Frank Al Frank Dividend Fund Value Fund ASSETS Investments in securities, at value: Non-affiliates (cost $87,810,043 and $15,562,994, respectively)1 $ $ Affiliates (cost $253,926 and $0, respectively) — Total investments in securities, at value (cost $88,063,969 and $15,562,994, respectively) Cash Receivables: Dividends and interest Fund shares sold Securities lending — Prepaid expenses Total assets LIABILITIES Payables: Collateral on securities loaned — Securities purchased — Fund shares redeemed — Due to advisor Transfer agent fees and expenses Distribution fees Administration fees Audit fees Fund accounting fees Custody fees Chief Compliance Officer fee Accrued expenses Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Investor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ Advisor Class Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment income Accumulated net realized loss on investments ) ) Net unrealized appreciation on investments Net assets $ $ 1Includes loaned securities with a market value of $ $
